Opinion op the Court by
Judge Carroll
Dismissing appeal.
Section 950, of the Kentucky Statutes, provides that ££No appeal shall be taken to the Court of Appeals from a judgment for the recovery of money or personal property, if the value in controversy be less than two hundred dollars, exclusive of interest and cost * *
According to the scanty record before us, taking the •exceptions filed to the award as a basis, it appears that the principal sum alleged to be due by the appellee to the appellant is only $137.47. Therefore, the amount in •controversy is not sufficient to confer jurisdiction on this court. The appellant must obtain whatever relief he is entitled to in an action to enforce the award or to set it aside.
The appeal is dismissed.